Citation Nr: 1234354	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-00 616 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945.  The Veteran died in February 1982.  The appellant seeks entitlement to VA death benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appellant requested a video conference hearing before the Board in December 2009, and was subsequently scheduled for a September 2010 hearing.  The appellant was sent notice of the scheduled hearing in July 2010.  The appellant failed to appear for the September 2010 hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  

In an unappealed May 1982 administrative decision, the RO denied a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Although the RO addressed the claim on the merits in the November 2009 statement of the case, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented. 

There are specific notice requirements with respect to claims to reopen.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant has not been provided with proper notice as to the evidence and information that is necessary to reopen her claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits or the elements which were previously found to be insufficient.  Thus, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with recent court decisions, 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.R.F. § 3.159(e), and any other applicable legal precedent.  With regard to the appellant's claim of whether new and material evidence has been received to reopen her claim for entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, the RO must furnish an appropriate letter to fully comply with the requirements set forth in Kent v. Nicholson, 20 Vet.App. 1 (2006), to include notice to the appellant of the element or elements found insufficient in the previous denial.  A copy of such notice must be associated with the claims file.  

2.  Upon completion of the above, and affording the appellant an appropriate period of time to respond, adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  If the decision with respect to the claim remains adverse to the appellant, she and her representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


